29 F.3d 628
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Wilfred MacDONALD, Inc., a New Jersey corporation, Appellant,v.CUSHMAN, INC., a Delaware corporation, Appellee.
No. 93-3468.
United States Court of Appeals,Eighth Circuit.
Submitted:  April 12, 1994.Filed:  July 19, 1994.

Before WOLLMAN, Circuit Judge, JOHN R. GIBSON, Senior Circuit Judge, and LOKEN, Circuit Judge.
PER CURIAM.


1
Wilfred MacDonald, Inc., a distributor of turf maintenance equipment and vehicles designed by Cushman, Inc., appeals from an order of the district court1 granting summary judgment for Cushman.  Cushman had informed MacDonald that it would not renew dealership contracts it held with MacDonald for two Cushman product lines.  MacDonald sued Cushman for wrongful termination of the contracts and sought a preliminary injunction.  The district court denied the injunction motion, held that Nebraska law applied, and granted summary judgment for Cushman on all of MacDonald's claims, including claims for breach of contract, breach of implied covenant of good faith and fair dealing and violations of the New Jersey Franchise Act and the Nebraska Franchise Act.  MacDonald then sought an expedited appeal of the denial of injunctive relief, and this court affirmed.  Wilfred MacDonald, Inc. v. Cushman, Inc., No. 92-3718, slip. op. at 1 (8th Cir.  Mar. 11, 1993) (per curiam) (unpublished).


2
MacDonald now appeals the granting of summary judgment for Cushman, arguing that the district court improperly:  (1) applied Nebraska rather than New Jersey law;  (2) granted summary judgment on all the claims;  and (3) denied injunctive relief.  We affirm.  See 8th Cir.  R. 47B.


3
The law of the case doctrine prevents relitigation of a settled issue in a case, and requires that courts follow decisions made in earlier proceedings to insure uniformity of decisions, protect the expectations of the parties, and promote judicial economy.   Bethea v. Levi Strauss & Co., 916 F.2d 453, 456-57 (8th Cir. 1990) (citing  Little Earth of United Tribes, Inc. v. United States Dep't of Hous. & Urban Dev., 807 F.2d 1433, 1441 (8th Cir. 1986)).  The district court did not err in applying the law of the case doctrine to bar reconsideration of the claim that New Jersey law applied and that the New Jersey Franchise Act did not apply.  The district court did not err in granting summary judgment in favor of Cushman on the claims asserted by MacDonald.  Accordingly, we affirm the judgment of the district court.  See 8th Cir.  R. 47B.



1
 The Honorable Warren K. Urbom, Senior United States District Judge for the District of Nebraska